Citation Nr: 0519868	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-35 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed left knee 
disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the RO.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding of a left knee disorder in service or for many years 
thereafter.  

2.  The currently demonstrated left knee disorder manifested 
by arthritis is not shown to be due to an injury or other 
incident of the veteran's period of military service during 
World War II.  



CONCLUSION OF LAW

The veteran's left knee disability manifested by arthritis is 
not due to disease or injury that was incurred in or 
aggravated by military service; nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in October 2003 in 
which the RO advised the appellant of what the evidence must 
show to establish his claim for service connection.  

In these letters, the RO also advised the appellant of his 
and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

The Board notes that an October 2003 letter was provided 
prior to the initial adjudication of his claim in the January 
2004 rating decision.  The content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).   

The veteran in this regard has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the issue on appeal would not be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this October 2003 notification letter, the RO specifically 
advised the veteran that VA would obtain any private 
treatment records that he identified if he completed and 
returned the enclosed authorization forms.  

It appears that the veteran subsequently submitted private 
treatment records in support of his claim, which were 
associated with the claims folder, but he did not provide any 
authorization forms so as to allow the RO to obtain 
additional treatment records on his behalf.  

In summary, the Board finds that VA has fully satisfied the 
requirements of VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103, 5103A.  


Analysis

The veteran is seeking service connection for a left knee 
disorder.  He essentially contends that he sustained a left 
knee injury in service when he was helping to load bombs on a 
B-24, and one of those bombs fell and landed on his knee.  

During his June 2005 hearing, the veteran testified that he 
taken to the hospital following this injury, and that x-ray 
studies were obtained.  He stated that he was told that he 
had bruised bones, pulled tendons and torn ligaments.  He 
also stated that his leg was in a cast for two months 
following the injury.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2004).  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the claim 
of service connection for a left knee disorder.  In essence, 
the Board concludes that the veteran does not have a current 
left knee disability that was incurred in or aggravated by 
service.  

In this regard, the Board notes the veteran's service medical 
records, which are negative for any complaints or findings of 
a left knee injury.  Although these records do show that the 
veteran was hospitalized on one occasion in service, it 
appears that the hospitalization was for spinal meningitis.  

In the report of a physical examination completed at 
separation, the only musculoskeletal defect noted was a 
traumatic amputation of the right index finger.  No 
complaints or findings were noted with respect to the left 
knee.  Although it was indicated that the veteran had 
sprained his left ankle in Italy in July 1994, no history of 
any left knee injury was noted.  

In April 1947, the veteran underwent a VA examination in 
regard to a claim of service connection for a left ankle 
disability.  No complaints or findings were noted at that 
time with respect to the left knee.  

The Board notes that there is no evidence of any further 
treatment related to the left lower extremity until May 1972, 
at which time the veteran was treated for a fracture of the 
tibial plateau.  The private treatment records from May 1972 
reflect that he was given a short leg cast at that time.  

The next evidence of medical treatment documented in the 
claims folder is from 1992 when the veteran was noted to be 
reporting generalized joint pain.  His treatment records 
reflect that he continued to receive treatment for joint pain 
over the next several years, and that he was given a 
diagnosis of polymyalgia rheumatica.  

Several medical records from 1999 contain a reference to the 
veteran having a history of surgery on the left knee 
following a fracture of the proximal tibia.  In an October 
1999 clinical record, it was noted that the veteran was 
experiencing weakness in his right leg, which forced him to 
bear down more on the left leg.  

The examiner noted that the veteran had a history of an old 
injury and problems with the left knee and tibia, and that 
this was causing him some discomfort in the left knee.  

In a March 2000 clinical record, an examiner noted a 
diagnosis of osteoarthritis of the joints.  In an April 2001 
clinical record, an examiner noted a diagnosis of 
osteoarthritis of the knees, left more than right.  The 
veteran had reportedly indicated that he was experiencing 
increasing symptoms over the past month.  

On July 3, 2003, the veteran was treated for complaints of 
increasing left knee pain.  X-ray studies obtained at that 
time revealed a patella bone spur, and prominent bone 
spurring at the tibial spines.  

There was narrowing of the tibiofemoral space, but no 
evidence of fracture, blastic, destructive lesion or joint 
effusion.  Arterial calcification was noted.  The examiner 
noted a diagnosis of osteoarthritic degenerative changes of 
the left knee.  

In a subsequent July 2003 clinical record, it was noted that 
the veteran had reported a history of thirty years of off-
and-on discomfort in his left knee.  The examiner noted that 
he was a poor historian, but described pain with activity.  

X-ray studies reportedly revealed bone-on-bone medial joint 
osteoarthritis with some lateral joint changes and patellar 
femoral spurring.  

In short, the medical evidence of record reveals no 
indication of a left knee injury having occurred in service, 
and his left knee was found to be normal on physical 
examination at discharge.  

The first evidence of treatment related to the left knee is 
dated approximately twenty-seven years after separation, and 
that treatment was documented as being related to a fracture 
of the tibial plateau that occurred in May 1972.  

The next medical evidence of record that specifically 
addresses the left knee is the October 1999 clinical record 
in which it was noted that he had a history of an old injury 
and problems with the left knee and tibia.  

Subsequent medical records reflect continued treatment for 
left knee symptoms, which his treating physicians have 
repeatedly attributed to a diagnosis of degenerative 
osteoarthritis.

The Board has considered the veteran's contention that x-ray 
studies have shown evidence of a prior injury to the fibula.  
The veteran believes this injury to be the one he sustained 
in service.  

In this regard, the Board notes that the only evidence of 
recent x-ray studies of the left knee is the July 2003 report 
in which it was noted that there was narrowing of the 
tibiofemoral space.  

However, there is no indication in the x-ray report or the 
accompanying clinical record that evidence was found of a 
prior injury having been sustained to the fibula of the left 
leg.  

As discussed, the veteran was provided with authorization 
forms and instructed to complete those forms if he wished VA 
to obtain relevant medical records on his behalf.  However, 
he did not provide the completed forms, and he did not submit 
any additional x-ray reports in support of his claim.

The Board notes that several clinical records dated 
throughout 1999 refer to the veteran's past history of a 
tibia fracture in 1972, but there is no medical evidence of 
the veteran having sustained any injury to the fibula.  

In addition, there is no indication in the medical evidence 
of the veteran having sustained any left knee injury in 
service, and no indication that his current osteoarthritis of 
the left knee is related to any such injury.  

Although the veteran is competent to describe symptoms that 
he experienced during military service, he is not considered 
qualified to render an opinion diagnosing the nature of any 
left knee injury sustained during service.  

He is also not considered competent to offer an opinion as to 
the etiology of current medical disorders, and his opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

As noted hereinabove, the veteran's left knee was found to be 
normal at separation from service, and the first documented 
treatment related to the left knee is from the fracture of 
the tibial plateau that occurred twenty-seven years after 
discharge.  

The medical records dated since 1999 show that he has 
received regular treatment for osteoarthritis of the left 
knee since that time, and the only references to a prior left 
knee injury in these records refer to his history of a tibia 
fracture. 

In view of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current left knee disorder including arthritic 
changes due to disease or injury that was incurred in or 
aggravated by military service.  

Accordingly, based on its review of the entire evidentiary 
record, the Board finds that the veteran's claim of service 
connection must be denied.  



ORDER

Service connection for a left knee disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


